Order directing the deputy commissioner of public works in charge of the bureau of buildings in the city of Mount Vernon to forthwith examine building plans and to issue a permit to build if the application - therefor complies with the pertinent ordinances, and for other relief, unanimously affirmed, without costs. The only question presented for determination is whether the respondent was qualified to make an application for a permit in accordance with the provisions of the Building Code of the City of Mount Vernon. The .code provides that it must be liberally construed (§ 1.25). The definition of an “owner” embraces a “ purchaser ” and one having a contingent interest in the property. Presumably the framers of the code knew that a “purchaser ” ordinarily becomes the owner of property. *1069A consideration of all the persons embraced by the definition of an “ owner ” indicates that “ purchaser ” was intended to include a person entitled to become such. This respondent assumed the obligations of the contract and became an owner as defined by the code. Present— Nolan, P. J., Adel, MacCrate, Schmidt and Beldock, JJ.